Citation Nr: 1317789	
Decision Date: 05/31/13    Archive Date: 06/06/13

DOCKET NO.  12-27 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement for service connection for diabetes mellitus, type II, claimed as due to herbicide exposure.

2.  Entitlement for service connection for ischemic heart disease, claimed as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to September 1975.

This matter comes before the Board of Veterans' Appeals  (Board) from a 
rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran's Virtual VA record was reviewed in conjunction with the claims folder.

The Veteran had a videoconference hearing with the undersigned in March 2013.  The transcript has been associated with the claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service records that were declassified in December 2007 show that herbicide agents were used during the Veteran's service at Korat Royal Thailand Air Force Base (RTAFB) from June 1969 to June 1972.

2.  Based on his credible assertion of serving along the perimeter of Korat RTAFB, and resolving all doubt in his favor, the Veteran is presumed to have been exposed to herbicide agents. 

3.  The Veteran's diagnosed diabetes mellitus, type II and ischemic heart disease, is presumed related to his exposure to herbicide agents while serving in Thailand.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, is presumed related to herbicide exposure resulting from active duty service in Thailand.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2012).

2.  Ischemic heart disease is presumed related to herbicide exposure resulting from active duty service in Thailand.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.159 and 3.326(a) (2012).  In this case, the Board is granting in full the benefit sought on appeal. 

Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Regulations and Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131. 

Additionally, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e), including diabetes mellitus, type II and ischemic heart disease. 38 C.F.R. § 3.307(a)(6)(ii). 

While all Veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to an herbicide agent, here, the Veteran claims he is entitled to the presumption of herbicide exposure because he was stationed at Korat RTAFB in Thailand.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.

VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR).  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure. 

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis. However, this applies only during the Vietnam Era, from February 28, 1961, to 
May 7, 1975.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10(q). 

For the reasons set forth below, the Board finds that the Veteran is entitled to service connection for diabetes mellitus, type II and ischemic heart disease, on a presumptive basis.

Initially, the Board notes that the Veteran has current diagnoses of diabetes mellitus, type II and ischemic heart disease.  Also, service records, including service treatment records and a DD Form 214, place the Veteran at Korat RTAFB for ten months during the VA-designated timeframe for which herbicide exposure in Thailand may be presumed.

The remaining critical element as to whether the Veteran is entitled to the presumption of herbicide exposure is whether he served along the perimeter of Korat RTAFB.  This has been established through the Veteran's lay statements and supporting documentation.  The Veteran alleged that, while stationed in Thailand, his Air Force Specialty Code (AFSC) was Airborne Early Warning Radar Repairman, performing maintenance on electronic systems installed in aircraft. The Veteran worked at the College Eye Task Force Radar Shop which was located outside of the guard shacks located at the flight line perimeter.  The Veteran indicated that he walked along the California Road and witnessed powerful machines spraying the flight line perimeter fence adjacent to the trailers in which he worked.  

The Board highlights that there is no basis in the record to question the Veteran's credibility regarding his statements as to the nature and responsibilities of his service while at Korat RTAFB.  He clearly appears to have served in an area that was in close proximity of the base perimeter.  His statements indicate that he regularly had contact with the perimeter of the flight line.  This description appears to be consistent with the duties of his military occupational specialty.  38 U.S.C.A. § 1154(a).  Moreover, his accounting as to the type of duties he performed within the perimeter of Korat RTAFB are deemed competent lay evidence of what the Veteran observed during his period of service in Thailand.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  There is nothing in the available service records, to include DD Form 214 that would refute the Veteran's recollections. 

Therefore, based on his credible assertion of serving along the perimeter of Korat RTAFB, and resolving all doubt in his favor, the Veteran is presumed to have been exposed to herbicide agents.  Further, as he is shown to have been exposed to Agent Orange, the presumption of service connection for diabetes mellitus, type II, and ischemic heart disease attaches.  Service connection for diabetes mellitus, type II, and ischemic heart disease is thereby warranted.


ORDER

Entitlement for service connection for diabetes mellitus, type II, claimed as due to herbicide exposure is granted.

Entitlement for service connection for ischemic heart disease, claimed as due to herbicide exposure is granted.




____________________________________________
JAMES A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

